Citation Nr: 0420948	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  94-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955, and from January 1956 to March 1961.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Francisco, 
California.  The case has been before the Board on previous 
occasions, for additional development.

The veteran provided testimony at a hearing before RO 
personnel in April 1993.  A transcript of this hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings concerning non-Hodgkin's lymphoma, and the 
disorder is not shown for many years following service.

2.  The veteran's active duty does not include service in 
Vietnam during the Vietnam Era.

3.  There is no objective evidence that the veteran was 
exposed to ionizing radiation or to herbicides or chemicals 
in service that would have caused his non-Hodgkin's lymphoma.

4.  The veteran's non-Hodgkin's lymphoma is not due to 
nicotine dependence incurred during his active military 
service.





CONCLUSION OF LAW

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active service, to include as a result of exposure to 
radiation, herbicides, chemicals or nicotine dependence, nor 
may it be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303(d), 3.309, 3.311, 3.159 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in August 2003, the rating decision of October 1992, 
the statement of the case dated in January 2003, the 
supplemental statements of the case dated in June 1993, 
November 1997, April 2000, March 2003, and October 2003; and 
the Board remands dated in November 1995 and December 2000.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that VA must provide notice of what 
is needed to support a claim prior to an initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
This was clearly not done in this case.  While the Court did 
not address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant was provided an opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the RO has obtained medical opinions pertinent to 
his service connection claim, and that the available medical 
evidence is sufficient for an adequate determination.  
Further, the RO has obtained all private and VA medical 
records identified by the veteran.  

The RO has also attempted to obtain verification of the 
veteran's claimed in-service chemical and radiation exposure.  
Regarding the veteran's claim that his non-Hodgkin's lymphoma 
is the result of exposure to ionizing radiation during 
service, he has asserted that he had been issued at least one 
dosimeter, and provided the RO with a copy of AF Form 538, 
which showed the serial number of a detector issued to the 
veteran.  The veteran asserted that he was required to carry 
this "lifetime" dosimeter at times of exposure.  He also 
has indicated that he was issued over a dozen other 
dosimeters during active duty.

In an effort to verify exposure during service, the RO wrote 
to the Department of Energy, Nevada Operations Office, in Las 
Vegas, and to the Department of the Air Force Occupational 
Health Laboratory at Brooks AFB.  Both facilities were 
provided with a copy of the AF Form 538, and were requested 
to obtain the data that it captured, or to indicate where 
such a request should be submitted.

In response, a September 1998 letter from a Dosimetry 
Operations Technician at the Department of the Air Force at 
Brooks AFB indicated that the USAF Master Radiation Exposure 
Registry had been researched, in addition to records 
available on-line, archived records, and records of internal 
exposures to radioactive material.  However, no external or 
internal radiation exposure data was available for the 
veteran.  It was noted that radiation exposure records dated 
back to 1947.  The technician did state, however, that there 
appeared to have been many occurrences in the earlier days of 
occupational radiation exposure monitoring when records were 
maintained at the individual or base level, and never 
forwarded for inclusion in the central records.  In some 
cases, they were maintained only in the individual's military 
health record.

The RO also received a September 1998 letter from the 
Department of Energy, Nevada Operations Office in Las Vegas, 
Nevada.  This letter indicated that the office had conducted 
a "Master File" search of their dosimetry records for 
information pertaining to the veteran, beginning with the 
year 1945.  No records were found.  The office noted that its 
records are limited to Pacific and U.S. continental nuclear 
weapons testing and nuclear device-related radiation exposure 
records from 1945 to the present.  This letter referred the 
RO to the Defense Special Weapons Agency in Alexandria, 
Virginia.  However, this agency, previously known as the 
Defense Nuclear Agency, had informed the RO in May 1996 that 
the scope of its program was limited to providing information 
regarding the activities and radiation exposure histories of 
individuals who participated in U.S. atmospheric nuclear 
tests and the occupation of Hiroshima and Nagasaki following 
World War II.

The veteran has also reported that he participated in a 
covert operation in 1952 to 1953 called "Operation Hot 
Shower" which was a collaboration between KCIA and USAF to 
sow clouds with radioactive agents to cause contaminated 
rain.  The RO asked the veteran to provide as many details as 
he was able regarding when and where this operation occurred, 
as well as the nature of his involvement in it.  He responded 
with the following information:  "6127th ATG, Korea, K16 
1953."

The RO subsequently wrote to the Air Force Safety Center at 
Kirkland AFB, and asked for confirmation of any of the 
exposures claimed by the veteran.  The RO advised the Center 
of the veteran's following claims:

1.  While working as a rubber products repairman, he was 
exposed to a cleansing agent in the benzene family.  The 
exposure apparently occurred between July 24, 1952 and April 
9, 1953 in Japan, primarily while the veteran was assigned to 
the 374th Maintenance Sq. APO 704.

2.  While serving with (1) the 374th Maintenance Sq. in Japan 
from July 24, 1952 and April 9, 1953; (2) the 6127th Air 
Term. Gp APO 75 in Korea from July 18, 1953 to December 27, 
1953; and (3) the 6403d Pers Proc Sq. APO 959 in Japan from 
December 27, 1953 to January 20, 1954, he was exposed on a 
daily basis to herbicides sprayed for weed control and to DDT 
sprayed for mosquito control.

3.  While serving in Korea from July 18, 1953 and December 
27, 1953, the veteran participated in a covert operation 
called "Operation Hot Shower," detailed above.  The veteran 
reported loading radioactive iodine onto aircraft for this 
purpose.

4.  While serving at the Pyote AFB in Texas from July 20, 
1959 to March 3, 1961 as a Grd Comm Equip Rpm with the 697th 
ACWRON, he was heavily exposed to radiowave radiation.  The 
veteran reported that an investigation was conducted during 
the period he was there, which found levels not in keeping 
with safety standards.

In a June 1999 memorandum, the Air Force Safety Center at 
Kirkland AFB responded that the office did not possess 
documentation to confirm the exposures claimed.  The memo 
stated that it was unlikely that such documentation exists, 
unless it is contained in the veteran's medical records.  The 
memo stated that the office generally only addresses 
occupational exposure to weapons-related radioactive 
materials.  With respect to the claim for exposure to 
radioactive iodine, an exposure evaluation was not possible 
because there was no available documentation on the operation 
or on a weapon of this type.  The memo stated that claims for 
chemical agent and radiofrequency radiation exposures were 
evaluated by AFMOA/SGOR at Bolling AFB.  The RO was advised 
that to address these exposures properly, more details were 
needed.  Regarding exposure to agents in the benzene family, 
it was necessary to know the duration of the exposure, type 
of protective equipment used, and amount of solvent used.  
Regarding exposure to herbicides and DDT, it was necessary to 
know the veteran's proximity to the areas sprayed and the 
duration of the exposure, whether he wore protective devices, 
and whether he routinely applied herbicides and DDT as part 
of his duties.  Regarding radiofrequency radiation, the memo 
advised that a causal link between radiofrequency radiation 
and carcinogenesis had not been established.  Rather, current 
protection standards for radiofrequency radiation (RFR) are 
based on thermal heating effects.  The memo indicated that 
individuals receiving high thermal burdens from RFR heating 
could experience tissue damage in the short term, but long 
term cumulative effects, such as those from ionizing 
radiation, are generally not associated with RFR.

The RO then wrote to the veteran, advising him of the above 
response, and asking him for the additional details needed to 
obtain confirmation of his claimed exposure to benzene and 
DDT.  Upon receipt of his response, the RO wrote to the 
AFMOA/SGOR at Bolling AFB, with the veteran's following 
report:

1.  While working as a rubber products repairman, he was 
exposed to cleansing agents in the benzene family.  This 
exposure occurred between July 24, 1952 and April 9, 1953 in 
Japan, when the veteran was assigned primarily to the 374th 
Maintenance Sq. APO 704.  The veteran reported that he poured 
gallons of the agents 8 hours per day, 5 to 6 days per week.  
The veteran stated that he cleaned out life rafts from C-124 
aircraft, and had no protection other than gloves.

2.  During the above period, and also from July 18, 1953 to 
December 27, 1953 while in the 6127th Air Term. Gp APO 75 in 
Korea, and from December 27, 1953 to January 1, 1954 while 
with the 6403d Pers Proc. Sq. APO 959 in Japan, he had daily 
exposure to herbicides sprayed for weed control and to DDT 
sprayed for mosquito control.  The veteran stated that the 
DDT was sprayed directly overhead every sunrise and sunset.

3.  While in Korea from July 18, 1953 to December 27, 1953, 
the veteran participated in a covert operation called 
"Operation Hot Shower," when he loaded radioactive iodine 
onto aircraft.

4.  While at Pyote AFB in Texas from July 20, 1959 to March 
3, 1961, and as a Grd Comm Equip Rpm with the 697th ACWRON, 
he was heavily exposed to radiowave radiation.  The veteran 
alleged that an investigation was conducted during the period 
he was there, which found levels not in line with safety 
standards.  He indicated that he was in close proximity to a 
horizontal and vertical scan for 781 days, 5 hours per day.

A September 1999 memorandum from the Chief of Occupational 
Medicine at the Air Force Medical Operations Agency, Office 
of the Surgeon General, at Bolling AFB, advised the RO that 
questions regarding Operation Hot Shower and the RFR had been 
deferred to the Director of Radiation Safety at the Air Force 
Medical Operations Agency (HQ AFTAC/IGO) at Patrick AFB.  
Regarding the other exposure claims, the RO was informed that 
prior to the creation of the occupational Safety and Health 
Administration in 1971, the Department of Defense did not 
keep detailed occupational exposure records.  Since the 
veteran's service in Korea and Japan occurred prior to the 
establishment of OSHA, no individual exposure/health records 
would have been maintained.  As a result, it was impossible 
for the Office of the Surgeon General to offer any 
quantitative measure or estimate of the veteran's alleged 
exposure to benzene or to herbicides.

An October 1999 memorandum from HQ AFTA/IGO reflects that the 
agency did not have any documentation pertaining to an 
operation such as "Operation Hot Shower."  The memorandum 
stated that the historical documentation and data maintained 
at this agency detail aerial sampling operations against non-
US nuclear atmospheric tests, which has no relationship to 
the operation reported by the veteran.

The RO obtained a November 1999 memorandum from the Chief of 
the Radiation Protection Division of the USAF Radioisotope 
Committee at the Air Force Medical Operations Agency, Office 
of the Surgeon General at Bowling AFB.  The memorandum 
indicated that in connection with the veteran's claim of 
radiofrequency radiation exposure, they had queried the 
Institute for Environmental Safety Occupational Health Risk 
Analysis at Brooks AFB, where all records of occupational 
radiofrequency radiation exposure monitoring had been 
researched.  No documentation was found for the veteran.  The 
memorandum further indicated that the U.S. consensus 
standards for exposure to radiofrequency radiation published 
by the American National Standard Institute are generally 
accepted by the vast majority of the scientific community, 
and these are based on thermal effects only.  Such thermal 
effects are acute, and would have been noticed immediately 
after exposure.  There is no scientific evidence to date 
which supports the notion that radiofrequency radiation can 
produce late effects such as cancer.

Since the veteran informed the RO that American District 
Telegraph (ADT) had a warning system contract at Stony Brook, 
and the incident which he said occurred there between October 
22, 1956 and June 12, 1957, should be recorded on the 
company's alarm books, the RO attempted to obtain records 
verifying this incident.  Attempts to obtain such 
documentation proved futile.

The RO also attempted to obtain verification of the claimed 
exposures from VA Central Office in Washington, DC.  The 
Central Office subsequently asked the RO to forward the 
claims file for review by their Advisory Review Staff.  
Following that review, the Director of the Compensation and 
Pension Service forwarded the claim to the Under Secretary 
for Health.  The Under Secretary for Health provided medical 
opinions at issue in this case.

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

Analysis.  Service connection - in general.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Radiation exposure - Special Considerations.

Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of malignant tumors manifested to a degree of 10 percent 
or more, within the first postservice year.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  Second, if 
a veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of 16 types of cancer, it is presumed 
that the disease was incurred in service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Third, if a veteran was 
exposed in service to ionizing radiation and, after service, 
developed any cancer within a period specified for each by 
law, then the veteran's claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 
C.F.R. § 3.311.  Fourth, direct service connection can be 
established by show that the disease or malady was incurred 
during or aggravated by service.  See Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997)).

As to the first, there is no evidence that the veteran was 
diagnosed with non-Hodgkin's lymphoma either during service 
or within the first year following his active duty service.

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Recognized radiation-risk activities are: 
onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants.  The diseases specific to 
radiation-exposed veterans, and for which service connection 
may be granted by presumption pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), are bronchio-alveolar 
carcinoma, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), non Hodgkin's lymphomas, leukemia 
(other than chronic lymphocytic leukemia), multiple myeloma, 
and cancers of the thyroid, breast, pharynx, esophagus, 
stomach, small intestine, pancreas, bile ducts, gall bladder, 
salivary glands, and urinary tract (including the kidneys, 
renal pelves, ureters, urinary bladder, and urethra).

Although the veteran contends that he was exposed to ionizing 
radiation during service and his service medical records 
disclose that he worked with radioactive substances in 1956 
(but that he was not over-exposed), the evidence of record 
does not support that the veteran participated in service in 
a "radiation-risk activity" as that term is defined by 
applicable law.  Consequently, as a matter of law, service 
connection cannot be granted here on a presumptive basis 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The third method of establishing service connection is to 
show that the veteran has a disease or disorder listed as a 
radiogenic disease in 38 C.F.R. § 3.311.  However, the 
regulation does not create a presumption for service 
connection; it merely provides special procedures for 
evidentiary development and adjudication of a claim.  
Implicit in the regulation is the requirement for evidence of 
exposure to ionizing radiation, and that the evidence be of 
such character as to enable qualified personnel to prepare a 
dose estimate.  In the instant case, although the veteran has 
been diagnosed with non-Hodgkin's lymphoma, which is listed 
as a radiogenic disease under 38 C.F.R. § 3.311, VA has been 
unable to document the veteran's claimed exposure, as set 
forth in detail above.

The Department of the Air Force, Office of the Surgeon 
General, did, however, indicate that it was possible that the 
veteran did receive some exposure to ionizing radiation 
during the performance of his duties.  A worst case estimate 
of the veteran's radiation exposure was provided, and then 
submitted to the Under Secretary for Health.  After reviewing 
this information, as well as the veteran's claims folder, the 
Under Secretary opined that it was unlikely that the 
veteran's malignant lymphoma could be attributed to ionizing 
radiation in service.

Given this opinion, and in light of the lack of treatment or 
diagnosis of non-Hodgkin's lymphoma in service, or for many 
years thereafter, service connection on a direct basis is 
unwarranted.  Indeed, the first clinical evidence of non-
Hodgkin's lymphoma is dated in February 1992, more than 30 
years after service.  This lengthy period without treatment 
is evidence that there has not been continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In-service herbicide and chemical exposure.

The veteran has also raised the contention that his non-
Hodgkin's lymphoma may be related to in-service herbicide 
exposure, or to chemicals such as benzene.  The Board notes 
that a veteran who, during active service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  38 C.F.R. § 
3.307(a)(6).  This presumption was changed in December 2001.  
Pursuant to the revised 38 U.S.C.A. § 1116(f), as added by 38 
U.S.C.A. § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 987- 
988 (Dec. 27, 2001), there is now a presumption that a 
veteran who served in Vietnam was exposed to herbicides in 
the absence of affirmative evidence to the contrary.  See 
also 38 C.F.R. § 3.307(a) (6) (2003).  In this case, however, 
the veteran's service personnel records do not show service 
in the Republic of Vietnam during the required period.  The 
veteran, thus, does not benefit from these regulations.

The veteran may still establish service connection on a 
direct basis, however.  See Combee v. Brown, supra.  However, 
in the case at hand, the VA has been unable to document the 
veteran's claimed exposure to herbicides or chemicals during 
service.  Further, the Chief Public Health and Environmental 
Hazards Officer concluded that while it was possible that the 
veteran's non-Hodgkin's lymphoma was related to exposure to 
herbicides or other chemicals during service, the Officer was 
unable to conclude that such exposure was likely to have been 
responsible, or at least as likely as not to have been 
responsible.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's non-
Hodgkin's lymphoma began during service, developed within a 
year of service, or developed as result of his exposure to 
chemicals or radiation.

The Board has considered the veteran's allegations carefully 
in this case.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer medical opinions as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge 
or training.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Nicotine Addiction.

The veteran has also claimed that his non-Hodgkin's lymphoma 
is related to a nicotine addiction acquired in service.  For 
claims filed prior to June 9, 1998, service connection may be 
granted for a disability if injury or disease resulted from 
tobacco use while in active military service.  See VAOPGCPREC 
2-93; 58 Fed. Reg. 42756 (1993).  In VAOPGCPREC 2-93, the VA 
General Counsel held that: (1) a determination of whether 
nicotine dependence could be considered a disease or injury 
for disability compensation was an adjudicative matter to be 
made based on accepted medical principles; and (2) service 
connection could be established for a disability or death if 
the evidence established that the underlying disease or 
injury was caused by tobacco use during service.

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco-
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  VAOPGCPREC 19-97 also states that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection," if a claimant could establish that a disease or 
injury resulting in disability was a direct result of tobacco 
use during service (e.g., damage done to a veteran's lungs by 
in-service smoking gave rise to, for example lung cancer) 
that service connection may be established without reference 
to section 3.310(a).

In this case, the veteran's service medical records do not 
show treatment or a diagnosis involving nicotine dependence.  
In addition, the claims file does not contain medical 
evidence indicating that the veteran has nicotine dependence 
that is related to his service, or that there is a causal 
connection between nicotine dependence and non-Hodgkin's 
lymphoma.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on all possible bases, and that 
it must be denied.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



